*730The Supreme Court properly denied that branch of the plaintiffs motion which was to consolidate this action with an action entitled Jacobs v Mostow, filed in the Supreme Court, Nassau County, under index No. 7715/07 (hereinafter the 2007 action). Consolidation requires two pending actions (see CPLR 602). Since the 2007 action was dismissed, and that dismissal was affirmed on appeal, there is no pending 2007 action to consolidate with this action.
The Supreme Court also properly granted that branch of the cross motion of the defendants Michael H. Mostow, Roosevelt Union Free School District, Board of Education of the Roosevelt Union Free School District, Glenn Simmons, Mark Davis, Marsha Bedard, Stephen Budhu, Rodney Romain, Hossein Zamani, Carolyn Gear, Carolyn Ruffin and Horace Williams (hereinafter collectively the District defendants) which was for summary judgment dismissing the first, second, and third causes of action insofar as asserted against them. The District defendants established, prima facie, that they had sufficient reason to remove the plaintiff from his teaching duties on March 23, 2000, and require him to undergo a psychiatric examination pursuant to Education Law § 913 (cf. Matter of Patchogue-Medford Congress of Teachers v Board, of Educ. of Patchogue-Medford Union Free School Dist., 70 NY2d 57, 69-70 [1987]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
The plaintiffs remaining contentions are either without merit or not properly before this Court. Dickerson, J.P., Chambers, Roman and Miller, JJ., concur.